DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 5/14/2021, are pending in this office action.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman (US Patent 9,568,943 B1) in view of Ostadzadeh et al. (US Publication 2021/0285777 A1).
	As per claim 1, Carman teaches A computer-implemented method comprising: (See Abstract)
obtaining data from multiple sources (column 4 lines 63 – column 5 line 24, data events from a plurality of locations are received, the events associated with a time entry)
generating monotonic data that indicates an orientation of the obtained data in respect to time; (column 10 lines 42 – column 11 line 4, column 12 lines 54 – 67, a monotonic directed acyclic graph data structure is created for received event data associated with time intervals)
determining that the monotonic data matches a registered query; (column 6 line 63 – column 7 line 22, column 8 lines 15-36, a client query is received and local representation of data items are queried for order information of stored data events compared with local representation)
and in response to determining that the monotonic data matches a registered query, invoking an executor. (column 6 line 63 – column 7 line 45, resolving client requests to produce and analyze events, and column 16 lines 4-51, application server to handle requests and queries)
Carman does not explicitly indicate obtaining sensor emissions from multiple sensors and generating monotonic data that indicates an orientation of the sensor emissions in respect to time.
Ostadzadeh teaches obtaining sensor emissions from multiple sensors and generating monotonic data that indicates an orientation of the sensor emissions in respect to time. (paragraphs 0075, 0077, various sensors for generating data are monitored, including orientation and direction information, and paragraphs 0036, 0048, 0055, data associated with vehicle sensors are stored and maintained in monotonic segments)
It would have been obvious for one of ordinary skill in the art at the time the invention to combine Carman’s method of generating monotonic data from received event data that is able to be queried with Ostadzadeh’s ability to receive data from various sensors and storing data in monotonic segments. This gives the user the ability to receive event data from various, different sensors to generate monotonic data associated with time intervals. The motivation for doing so would be to manage and segment probe sensor data (paragraphs 0003).
As per claim 2, Carman teaches determining that the monotonic data matches a registered query comprises: identifying a portion of the monotonic data that was generated during a particular contiguous time period; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and determining whether the portion of the monotonic data matches the registered query. (column 6 line 63 – column 7 line 45, resolving client requests)
As per claim 3, Carman teaches determining that the monotonic data matches a registered query comprises: determining that a first domain action pair specified by the registered query matches a second domain action pair specified by the monotonic data. (column 10 line 42 – column 11 line 4, pair of nodes)
As per claim 4, Carman teaches determining that the monotonic data matches a registered query comprises: determining that a first origin specified by the registered query matches a second origin specified by the monotonic data. (column 12 lines 10-35, source nodes)
As per claim 5, Carman teaches generating monotonic data that indicates an orientation of the sensor emissions in respect to time comprises: generating a first portion of the monotonic data from the sensor emissions that were obtained during a first time period; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and generating a second portion of the monotonic data from the sensor emissions that were obtained during a second time period, wherein the second time period partially overlaps the first time period. (column 8 line 62 – column 9 line 14, future time interval, column 14 lines 3-19, later time)
As per claim 6, Carman teaches invoking an executor comprises: providing the monotonic data to the executor. (column 16 lines 4-51, application server to handle requests and queries)
As per claim 7, Carman teaches determining that a specified time period has lapsed; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and based on determining that the specified time period has lapsed, invoking a second executor. (column 8 line 62 – column 9 line 14, future time interval) 
As per claim 8, Carman teaches the specified time period is a next earliest time period in a periodic time interval. (column 8 lines 49-62, past time interval)

As per claim 9, Carman teaches. A system comprising: (See Abstract)
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: (Figure 13 reference 1308, column 17 lines 25-67)
obtaining data from multiple sources (column 4 lines 63 – column 5 line 24, data events from a plurality of locations are received, the events associated with a time entry)
generating monotonic data that indicates an orientation of the obtained data in respect to time; (column 10 lines 42 – column 11 line 4, column 12 lines 54 – 67, a monotonic directed acyclic graph data structure is created for received event data associated with time intervals)
determining that the monotonic data matches a registered query; (column 6 line 63 – column 7 line 22, column 8 lines 15-36, a client query is received and local representation of data items are queried for order information of stored data events compared with local representation)
and in response to determining that the monotonic data matches a registered query, invoking an executor. (column 6 line 63 – column 7 line 45, resolving client requests to produce and analyze events, and column 16 lines 4-51, application server to handle requests and queries)
Carman does not explicitly indicate obtaining sensor emissions from multiple sensors and generating monotonic data that indicates an orientation of the sensor emissions in respect to time.
Ostadzadeh teaches obtaining sensor emissions from multiple sensors and generating monotonic data that indicates an orientation of the sensor emissions in respect to time. (paragraphs 0075, 0077, various sensors for generating data are monitored, including orientation and direction information, and paragraphs 0036, 0048, 0055, data associated with vehicle sensors are stored and maintained in monotonic segments)
It would have been obvious for one of ordinary skill in the art at the time the invention to combine Carman’s method of generating monotonic data from received event data that is able to be queried with Ostadzadeh’s ability to receive data from various sensors and storing data in monotonic segments. This gives the user the ability to receive event data from various, different sensors to generate monotonic data associated with time intervals. The motivation for doing so would be to manage and segment probe sensor data (paragraphs 0003).
As per claim 10, Carman teaches determining that the monotonic data matches a registered query comprises: identifying a portion of the monotonic data that was generated during a particular contiguous time period; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and determining whether the portion of the monotonic data matches the registered query. (column 6 line 63 – column 7 line 45, resolving client requests)
As per claim 11, Carman teaches determining that the monotonic data matches a registered query comprises: determining that a first domain action pair specified by the registered query matches a second domain action pair specified by the monotonic data. (column 10 line 42 – column 11 line 4, pair of nodes)
As per claim 12, Carman teaches determining that the monotonic data matches a registered query comprises: determining that a first origin specified by the registered query matches a second origin specified by the monotonic data. (column 12 lines 10-35, source nodes)
As per claim 13, Carman teaches generating monotonic data that indicates an orientation of the sensor emissions in respect to time comprises: generating a first portion of the monotonic data from the sensor emissions that were obtained during a first time period; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and generating a second portion of the monotonic data from the sensor emissions that were obtained during a second time period, wherein the second time period partially overlaps the first time period. (column 8 line 62 – column 9 line 14, future time interval, column 14 lines 3-19, later time)
As per claim 14, Carman teaches invoking an executor comprises: providing the monotonic data to the executor. (column 16 lines 4-51, application server to handle requests and queries)
As per claim 15, Carman teaches determining that a specified time period has lapsed; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and based on determining that the specified time period has lapsed, invoking a second executor. (column 8 line 62 – column 9 line 14, future time interval) 
As per claim 16, Carman teaches specified time period is a next earliest time period in a periodic time interval. (column 8 lines 49-62, past time interval)

As per claim 17, Carman teaches A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: (See Abstract)
obtaining data from multiple sources (column 4 lines 63 – column 5 line 24, data events from a plurality of locations are received, the events associated with a time entry)
generating monotonic data that indicates an orientation of the obtained data in respect to time; (column 10 lines 42 – column 11 line 4, column 12 lines 54 – 67, a monotonic directed acyclic graph data structure is created for received event data associated with time intervals)
determining that the monotonic data matches a registered query; (column 6 line 63 – column 7 line 22, column 8 lines 15-36, a client query is received and local representation of data items are queried for order information of stored data events compared with local representation)
and in response to determining that the monotonic data matches a registered query, invoking an executor. (column 6 line 63 – column 7 line 45, resolving client requests to produce and analyze events, and column 16 lines 4-51, application server to handle requests and queries)
Carman does not explicitly indicate obtaining sensor emissions from multiple sensors and generating monotonic data that indicates an orientation of the sensor emissions in respect to time.
Ostadzadeh teaches obtaining sensor emissions from multiple sensors and generating monotonic data that indicates an orientation of the sensor emissions in respect to time. (paragraphs 0075, 0077, various sensors for generating data are monitored, including orientation and direction information, and paragraphs 0036, 0048, 0055, data associated with vehicle sensors are stored and maintained in monotonic segments)
It would have been obvious for one of ordinary skill in the art at the time the invention to combine Carman’s method of generating monotonic data from received event data that is able to be queried with Ostadzadeh’s ability to receive data from various sensors and storing data in monotonic segments. This gives the user the ability to receive event data from various, different sensors to generate monotonic data associated with time intervals. The motivation for doing so would be to manage and segment probe sensor data (paragraphs 0003).
As per claim 18, Carman teaches determining that the monotonic data matches a registered query comprises: identifying a portion of the monotonic data that was generated during a particular contiguous time period; (column 8 lines 37 – column 9 line 14, time interval evaluation)
and determining whether the portion of the monotonic data matches the registered query. (column 6 line 63 – column 7 line 45, resolving client requests)

As per claim 19, Carman teaches determining that the monotonic data matches a registered query comprises: determining that a first domain action pair specified by the registered query matches a second domain action pair specified by the monotonic data. (column 10 line 42 – column 11 line 4, pair of nodes)
As per claim 20, Carman teaches determining that the monotonic data matches a registered query comprises: determining that a first origin specified by the registered query matches a second origin specified by the monotonic data. (column 12 lines 10-35, source nodes)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeffries (US Publication 2019/0138927 A1)
Davidoff (US Publication 2019/0050451 A1)
Aoki (US Publication 2021/0271902 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168